         Case 1:20-cv-09944-VM Document 11 Filed 02/08/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE CO.,   :
                                      :
                      Plaintiff,      :
                                      :
     - against -                      :          ORDER
                                      :
UNITED STATES OF AMERICA,             :
                                      :     20 Civ. 9944 (VM)
                      Defendant.      :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

The parties are directed to submit a joint letter within thirty (30)
days addressing the following in separate paragraphs: (1) a brief
description of the case, including the factual and legal bases for the
claim(s) and defense(s); (2) any contemplated motions; (3) the prospect
for settlement; and (4) whether the parties consent to proceed for all
purposes before the Magistrate Judge designated for this action. The
parties are also directed to submit a completed Case Management Plan
within thirty (30) days.    The Case Management Plan must provide that
discovery is to be completed within four months unless otherwise
permitted by the Court. A model Case Management Plan is available on the
Court’s website: https://nysd.uscourts.gov/hon-victor-marrero.

Submissions must be made in accordance with Judge Marrero’s Emergency
Individual Rules and Practices in Light of COVID-19, available at the
Court’s website.


Dated:      February 8, 2021
            New York, New York

                                     ___________________________
                                              Victor Marrero
                                                 U.S.D.J.
